Order, Supreme Court, New York County (Ira Gammerman, J.), entered June 2, 1999, which, inter alia, denied defendants’ motion to vacate the parties’ settlement, unanimously affirmed, with costs.
It is well established that “[o]nly where there is cause sufficient to invalidate a contract, such as fraud, collusion, mistake or accident, will a party be relieved from the consequences of a stipulation made during litigation” (Hallock v State of New York, 64 NY2d 224, 230; see also, King v New York City Health & Hosps. Corp., 267 AD2d 48; Matter of Kanter, 209 AD2d 365), and here the record discloses no such ground to excuse defendants from complying with the subject stipulation of settlement, which they entered into in open court after ample consultation with their counsel.
We have considered defendants’ remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Nardelli, Mazzarelli, Lerner and Friedman, JJ.